Citation Nr: 0740612	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  03-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of recurrent right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO, among other things, granted service connection and 
assigned an initial 0 percent (noncompensable) rating for 
residuals of recurrent right ankle sprain (secondary to the 
veteran's service-connected right knee disability), effective 
January 24, 2002.  The veteran filed a notice of disagreement 
(NOD) with the assigned rating in July 2002, and the RO 
issued a statement of the case (SOC) in June 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2003. In an August 
2003 decision rendered after the RO received additional 
evidence, the RO assigned an initial, 10 percent rating for 
the right ankle condition, also effective January 24, 2002.

In December 2003, the veteran and his wife testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record.

In January 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development .  After completing the requested 
action, the AMC continued the denial of the claim, as 
reflected in an August 2007 SSOC, and returned this matter to 
the Board for further appellate consideration.

As the veteran has perfected an appeal as to the initial 
rating assigned for his residuals of recurrent right ankle 
sprain, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing appeals from original awards from 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  Further, although in an August 2003 
rating decision, the RO granted an initial 10 percent rating 
for the veteran's initial rating for residuals of recurrent 
right ankle sprain, inasmuch as a higher rating for that 
disability is assignable, and the veteran is presumed to seek 
the maximum available benefit, the claim for higher rating 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The medical evidence reflects that, since the January 24, 
2002 effective date of the grant of service connection, the 
veteran's residuals of recurrent right ankle sprain have 
consisted of no more than moderate limitation of motion, and 
pain, swelling, and some instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of recurrent right ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2006 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an initial rating in 
excess of 10 percent for residuals of recurrent right ankle 
sprain, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The March 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the August 2007 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as VA outpatient 
treatment (VAOPT) records and reports of VA and VA-authorized 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's RO 
hearing, as well as various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The initial rating for the veteran's residuals of recurrent 
right ankle sprain has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5010-5271 (2007).  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating  assigned.  38 § 4.27 (2007).  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which, in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DC 5271).  Under the criteria of DC 5271, 
moderate limited motion of the ankle warrants a 10 percent 
rating and marked limited motion of the ankle warrants a 20 
percent rating.  Normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the above, the Board 
finds that, since the January 24, 2002 effective date of the 
grant of service connection, the residuals of the veteran's 
recurrent right ankle sprain have not warranted a rating in 
excess of 10 percent.

An October 2002 VAOPT note indicates that there were mild 
degenerative changes of the right ankle joint causing 
impingement in dorsiflexion and plantar flexion.  On the 
April 2005 VA-authorized examination, there was pain with 
dorsiflexion at 10 degrees and pain with plantar flexion at 
40 degrees.  The examiner indicated that pain was the major 
limiting factor without fatigue, weakness, lack of endurance, 
or incoordination.  January and March 2006 VAOPT notes 
indicated that range of motion of the right ankle was limited 
to 10 degrees of dorsiflexion and 10 degrees of plantar 
flexion.  On the August 2007 VA examination, dorsiflexion was 
to 20 degrees with pain beginning at 20 degrees and ending at 
15 degrees, and pain after repetitive use.  There was no 
additional loss of motion on repetitive use of the ankle.  
Plantar flexion was to 45 degrees with no pain and no 
additional loss of motion on repetitive use.

Thus, while the range of motion of the veteran's right ankle 
has fluctuated since the January 24, 2002 effective date of 
the grant of service connection, the range of motion has been 
limited, at most, to 10 degrees dorsiflexion and plantar 
flexion, and the Board finds that, given the normal range of 
motion of 20 and 40 degrees dorsiflexion and plantar flexion, 
respectively; the limitation of each to 10 degrees, viewed 
together, constitutes moderate rather than marked limitation.  
In addition, there was only slight limitation from pain on 
the April 2005 VA-authorized examination and no limitation 
from pain or any of the other DeLuca factors on the August 
2007 VA examination.  In short, there is no medical evidence 
that the veteran's arthritic pain is so disabling actually or 
effectively to result in marked, as opposed to moderate, 
limitation of motion-the requirement for the next higher 20 
percent rating under Diagnostic Code 5271.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the residuals of the 
veteran's recurrent right ankle sprain, but finds that no 
higher rating is assignable.  The range of motion figures 
demonstrate that there has been no ankylosis, and the April 
2005 VA-authorized examination report specifically indicated 
that there was no ankylosis of the right ankle; thus, a 
rating under DC 5270 or 5272 for right ankle or subastragalar 
or tarsal joint ankylosis is not appropriate.  Moreover, May 
2002 X-rays of the right ankle revealed multiple changes at 
the ankle joint suggestive of post-traumatic changes, dorsal 
spurring on the talus possibly showing tarsal coalition; 
October 2002 X-rays of the right ankle revealed mild 
degenerative change of the talotibial joint with no evidence 
of acute injury; December 2002 X-rays showed possible 
artifact over the calcaneus; April 2005 X-rays showed faint 
calcification at the tip in the medial malleolus and 
irregularity of the contour of the anterior margin of the 
articular surface of the talus, both likely representing 
prior trauma, with no evidence of acute fracture or 
dislocation; January 2006 X-rays did not reveal any 
fractures, dislocation, or suspicious bony lesions, although 
there was sclerosis and marginal osteophyte formation and 
minor degenerative calcaneal spurring, and the impression was 
of a radiographically intact right ankle with moderately-
severe degenerative spurring; and August 2007 X-rays revealed 
no interval change since previous studies.  Thus, a rating 
under DCs 5273 or 5274, for malunion of os calcis or 
astragalus, or astragalectomy, is not appropriate.

The Board has also considered the argument of the veteran's 
representative, advanced in the August 2005 statement in lieu 
of VA Form 646, that a separate, compensable rating is 
warranted under the available diagnostic codes pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, while 
there have been symptoms such as tenderness, swelling, and 
instability noted in the VAOPT records (such as the October 
2002 VAOPT note of "chronic right ankle instability") such 
symptoms do not warrant a higher rating under any of the 
potentially applicable diagnostic codes noted above.  
Moreover, the August 2007 VA examiner characterized the right 
ankle as "very stable."

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's residuals of recurrent right ankle 
sprain have reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (as cited in the May 2003 SOC).  While 
the veteran testified that the pain and swelling in his ankle 
made it difficult for him to work at his job at the post 
office, and he submitted a document showing multiple absences 
from work pursuant to the Family Medical Leave Act, the 
veteran's right ankle disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating), or to 
warrant frequent periods of hospitalization, and there is no 
evidence that the disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of factors such as 
those identified above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the residuals of the 
veteran's recurrent right ankle sprain, pursuant to 
Fenderson, and that the claim for an initial rating in excess 
of 10 percent for this disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating for the disability under consideration, 
that doctrine is not applicable.  See 38 U.S.C. § 5107(b) 
(West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for residuals of 
recurrent right ankle sprain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


